merits of this appeal and is not inconsistent with the primary purposes of
                the bankruptcy stay—to provide protection for debtors and creditors—we
                further conclude that such dismissal will not violate the bankruptcy stay.'
                See Independent Union of Flight Attendants v. Pan American World
                Airways, Inc., 966 F.2d 457, 459 (9 11' Cir. 1992) (holding that the automatic
                stay does not preclude dismissal of an appeal so long as dismissal is
                "consistent with the purpose of the statute [11 U.S.C. §362(a)"]; Dean v.
                Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
                post-bankruptcy petition dismissal will violate the automatic stay "where
                the decision to dismiss first requires the court to consider other issues
                presented by or related to the underlying case").
                            Accordingly, we dismiss this appeal. This dismissal is without
                prejudice to appellant's right to move for reinstatement of this appeal
                within 90 days of either the lifting of the bankruptcy stay or final
                resolution of the bankruptcy proceedings, if appellants deem such a
                motion appropriate at that time.
                            It is so ORDERED.




                                         Parraguirre


                            (
                                           , J.                                         J.
                Douglas                                    Cherry

                      1The automatic stay provides a debtor "with protection against
                hungry creditors" and gives it a "breathing spell from its creditors" by
                stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
754, 755 (9th Cir. 1995). Further, it assures creditors "that the debtor's
                other creditors are not racing to various courthouses to pursue
                independent remedies to drain the debtor's assets." Id. At 755-6.

SUPREME COURT
         OF
      NEVADA
                                                       2
(C1 ) 1947A
                   cc: Hon. Nancy L. Allf, District Judge
                        Stephen E. Haberfeld, Settlement Judge
                        Iglody Hulet Hogan
                        Thomas E. Moore, III
                        Armstrong Teasdale, LLP/Las Vegas
                        Downey Brand LLP
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    ea.